Dismissed and Memorandum Opinion filed June 19, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-12-00261-CV
                                    ____________

                        JOSEPH WITHERSPOON, Appellant

                                            V.

                  WELLS FARGO BANK, N.A. ET AL, Appellees


                  On Appeal from County Civil Court at Law No. 1
                               Harris County, Texas
                         Trial Court Cause No. 1008032


                     MEMORANDUM                      OPINION

      This appeal is from a judgment signed March 5, 2012. No clerk’s record has been
filed. The clerk responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.

      On May 9, 2012, notification was transmitted to all parties of the court’s intention to
dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Boyce, Christopher and Jamison.




                                           2